Dismissed and Memorandum Opinion filed December 31,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00929-CV
____________
 
FRANCISCO GONZALEZ LOPEZ, Appellant
 
V.
 
GIL RAMIREZ, SR., Appellee
 

 
On Appeal from the
80th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-74672B
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 11, 2009.  On December 8, 2009,
appellant filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Panel consists of Justices Yates,
Seymore, and Brown.